        Case 9:20-po-05055-KLD Document 5 Filed 08/10/21 Page 1 of 1




                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MONTANA
                          MISSOULA DIVISION


                                             Case No. 9:20-PO-5055-KLD
UNITED STATES OF AMERICA,
                                             VIOLATION: F4864455
                   Plaintiff,
                                             DISPOSITION CODE: PF
vs.
                                             ORDER ACCEPTING
JASON S. SANDERS,                            PLEA LETTER

                   Defendant.


      Plaintiff’s counsel, Jen Clark, Assistant U.S. Attorney, submitted a letter to

the Court dated October 6, 2020, advising Plaintiff has reached an agreement with

Defendant. Plaintiff has agreed to reduce the total amount due on the violation

notice from $230.00 to $110.00, and Defendant has agreed to forfeit that amount.

      IT IS HEREBY ORDERED that Defendant may forfeit collateral in the

amount of $110.00. Defendant has paid this amount in full.

      DATED this 10th day of August, 2021.



                                       ____________________________________
                                       _______________________________
                                       KATHLEEN L. DESOTO
                                       United States Magistrate Judge
